OPINION
PER CURIAM:
Appellant-wife takes this appeal from an order of spousal support directing Appellee-husband to make payments in the amount of $340.00 per month. The court’s order was initiated by the wife’s complaint for support which followed and was filed separately from husband’s complaint in divorce. Because the divorce action and its related economic matters are not resolved, this appeal from the spousal support order is premature and is quashed. See Leister v. Leister, — Pa.Super. -, 684 A.2d 192 (1996).
SCHILLER, J., concurs in the result.
JOHNSON, J., files a dissenting statement in which MeEWEN, President Judge, concurs in the result and TAMILIA, J., joins.
TAMILIA, J., files a dissenting statement.